     Case 1:18-mj-08976-UA Document 1 Filed 10/22/18 Page 1 of 3
                                                            ; ;· .<''''~'!'IC\•
                                                     !/'\': :"""1   / .' ~ \ i .; ~              'i\

                                                                                                   •   I




Approved:

            Assistant United States Attorney                       OCT ;: i. £0 'lli

Before:     THE HONORABLE KATHARINE H. PARKER
            United States Magistrate Judge
            Southern District of New York

                - - - - - - - - x                                             ,,   .~   "   ..
                                             COMPLAINT
UNITED STATES OF AMERICA

     - v. -                                  Violation of
                                             18 u.s.c. § 922 (g) (1)
LUIS JAVIER,

            Defendant.                       COUNTY OF OFFENSE
                                             BRONX
- - - - - - - - - - - - - - - x


SOUTHERN DISTRICT OF NEW YORK, ss.:

            KENNETH DOYLE, being duly sworn, deposes and says that
he is a Detective with the New York City Police Department
( "NYPD") , and charges as follows:

                                    COUNT ONE

     1.   On or about October 19, 2018, in the Southern District
of New York, LUIS JAVIER, the defendant, having been convicted in
a court of a crime punishable by imprisonment for a term exceeding
one year, knowingly did possess in and affecting commerce a
firearm, to wit, a loaded Harrington & Richardson, Inc. Model 732
revolver, which had previously been shipped and transported in
interstate and foreign commerce.

          (Title 18, United States Code, Section 922(g) (1) .)

     The bases for my knowledge and for the foregoing charge are,
in part, as follows:

     2.   I am a Detective with the NYPD and have been with the
NYPD for approximately fifteen years.     I have been personally
involved in the investigation of this matter.  I am familiar with
the facts and circumstances set forth below from my personal
participation in the investigation, my examination of reports and
      Case 1:18-mj-08976-UA Document 1 Filed 10/22/18 Page 2 of 3




records, and my conversations with other law enforcement officers,
including officers from the NYPD. Because this affidavit is being
submitted for the limited purpose of establishing probable cause,
it does not include all the facts that I have learned during the
course of my investigation.   Where the contents of documents and
the actions, statements, and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated.

     3.   Based on my conversations with other law enforcement
officers involved in the arrest of LUIS JAVIER, the defendant, on
October 19, 2018, and my review of reports and records prepared in
connection with JAVIER's arrest on that date, I have learned the
following, among other things:

          a.   On or about October 19, 2018 at approximately 6:30
a.m., an NYPD sergeant (the "Sergeant") received a communication
from a confidential source (the "CS"), 1 who advised the Sergeant,
in substance and in part, that the CS had just seen a heavy-set
black male wearing a blue jacket with a firearm in the vicinity of
2200 Morris Avenue in the Bronx, New York (the "Building") .

          b.   The Sergeant communicated the CS's information to
officers from the 4 6th Precinct.   Two NYPD officers and an NYPD
sergeant then went to the Building in an unmarked car. One of the
officers ("Officer-1"), seated in the back seat of the car,
observed an individual wearing a blue jacket,         subsequently
identified as LUIS JAVIER, the defendant, matching the description
provided by the CS walking south on Morris Avenue.

           c.  Officer-1 approached LUIS JAVIER, the defendant,
asked him to remove his hands from his pockets, and attempted to
frisk him in the vicinity of the northeast corner of Morris Avenue
and East 181st Street.   While attempting to frisk him, Officer-1
asked JAVIER to raise his hands, but JAVIER kept lowering his left
hand back down toward his waist. Officer-1 then felt an object in
JAVIER's left jacket pocket that Officer-1 believed to be, based
on his training and experience, a firearm.   Officer-1 then placed
JAVIER in handcuffs and recovered from JAVIER's left jacket pocket
a loaded Harrington & Richardson, Inc. Model 7 32 revolver (the
"Firearm") .


1 The CS is a paid confidential source who has been a source for
the NYPD for approximately two years.  The CS's information has
proven reliable and has been corroborated by independent
evidence.
                                   2
      Case 1:18-mj-08976-UA Document 1 Filed 10/22/18 Page 3 of 3




          d.   At approximately 7:03 a.m.,     LUIS JAVIER,   the
defendant, was placed under arrest. JAVIER was transported to the
46th Precinct for processing.

      4.  Based on my review of a preliminary analysis of the
Firearm by a Special Agent from the Bureau of Alcohol, Tobacco,
Firearms and Explosives who is familiar with the manufacturing of
firearms, I have learned that the Firearm was not manufactured in
New York State.

     5.   I have reviewed criminal history records pertaining to
LUIS JAVIER, the defendant, which show that JAVIER was convicted
on or about January 27, 2012 of Attempted Criminal Possession of
a Weapon in the Second Degree in violation of New York Penal Law
§ 265.03, which is a crime punishable by imprisonment for a term
exceeding one year.

     WHEREFORE, the deponent respectfully requests that LUIS
JAVIER, the defendant, be imprisoned or bailed, as the case may
be.



                               IZ
                            KENNETH
                                       '17.y
                                       DOYL~
                            Detective
                            New York City Police Department


Sworn to before me this
22nd day of October, 2018


  ~~-H ~
TH~~RABLE KATHARINE H.     PARKER
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   3
